DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 13, and 20 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 



Response to Arguments
Applicant’s amendments and arguments, see Response p.8-9, filed 8/27/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 103 of the nonfinal action mailed 5/28/2021 has been withdrawn. 
However, applicant’s amendments to the independent claims necessitated a double patenting rejection and claim objections set forth below.


Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  Each of the independent claims has been amended to recite “within the sample to a range of excitations that include the excitation” that is believed to be more accurately recited as ‘the excitation being provided from among a predetermined range of excitations.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 13-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14-15, and 19 of parent application 16/277,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader and has been amended by the applicant to mirror portions of the claim limitations of the parent.
Instant Application 
Application No. 16/277939



measuring, using a measurement device, a response associated with the sample to the excitation; 

computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, the model parameters on a voxel-by-voxel basis in a forward model with multiple voxels that represent the sample, 
wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different external magnetic field strengths, different radio-frequency waves or both, 
wherein the forward model simulates response physics occurring within the sample to a range of excitations that include the excitation, wherein the model parameters comprise magnetic susceptibilities of the multiple voxels, and wherein the forward model is a function of the excitation, the model parameters of the multiple voxels, and differential or phenomenological equations that approximate the response physics (while the corresponding limitations are not identical they are not patentably distinct because the instant application limitation is slightly broader and encompasses the scope of the corresponding limitations as it describes the model response physics and the magnetic susceptibilities are a different flux);




measuring, using a measurement device, a response associated with the sample to the excitation; 

computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, the model parameters on a voxel-by-voxel basis in a forward model with multiple voxels that represent the sample, 
wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different excitation strengths, different measurement conditions, or both, 
wherein the forward model simulates response physics occurring within the sample to a given excitation with a given wavelength and a given intensity or a given flux, that are selected from a range of measurement conditions that includes the excitation, the wavelength, and the intensity or the flux, and at least a different wavelength and a at least a different intensity or a different flux, and wherein the forward model is a function of the excitation, the model parameters of the multiple voxels, and differential or phenomenological equations that approximates the response physics; 









2. The method of claim 1, wherein the predetermined predictive model comprises one of: a machine-learning model, or a neural network.

13. A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium configured to store program instructions that, when executed by the computer, cause the computer to perform operations comprising: 
applying, to a sample, an excitation using a source, wherein the excitation comprises an external magnetic field and a radio-frequency wave (obvious to include more than one of the excitations in combination); 


measuring, using a measurement device, a response associated with the sample to the excitation;
computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, the model parameters on a voxel-by-voxel basis in a forward model with multiple voxels that represent the sample, wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different 


determining, using a computer, an accuracy of the model parameters by comparing at least the measured response and a calculated predicted value of the response using the forward model, the model parameters and the excitation; and providing, when the accuracy exceeds a predefined value, the model parameters as an output to a user, to another electronic device, to a display or to memory.



applying, to a sample, an excitation using a source, wherein the excitation has at least a wavelength and an intensity or a flux, and wherein the excitation comprises one of: electromagnetic radiation, a radio-frequency wave, a particle beam, a sound wave, a magnetic field, or an electric field; measuring, using a measurement device, a response associated with the sample to the excitation;
computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, model parameters on a voxel-by-voxel basis in a forward model with multiple voxels that represent the sample, wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different 






determining, using the computer, an accuracy of the model parameters by comparing at least the measured response and a calculated predicted value of the response using the forward model, the model parameters, and the excitation; and providing, when the accuracy exceeds a predefined value, the model parameters as an output to a user, to another electronic device, to a display, or to memory.




15. The non-transitory computer-readable storage medium of claim 14, wherein the predetermined predictive model comprises one of: a machine-learning model, or a neural network.

20. A system configured to determine model parameters, comprising: a source configured to provide an excitation comprises an 










a measurement device configured to perform measurements, wherein the measurement device comprises a magnetic-resonance apparatus; 






a processor, coupled to the source, the measurement device and memory, configured to execute program instructions; and the memory, coupled to the processor, configured to store the program instructions that, when executed by the processor, cause the system to perform operations comprising: 
applying, to a sample, the excitation using the source; 





measuring, using the measurement device, a response associated with the sample to the excitation; computing, using the measured response and information specifying the excitation as inputs to one of an inverse model and a predetermined predictive 
wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different external magnetic field strengths, different radio- frequency waves or both, wherein the forward model simulates response physics occurring within the sample to a range of excitations that include the excitation, wherein the model parameters comprise magnetic susceptibilities of the multiple voxels, 


and wherein the forward model is a function of the excitation, 
the model parameters of the multiple voxels, and differential or phenomenological equations that approximate approximates the response physics (while the corresponding limitations are not identical they are not patentably distinct because the instant application limitation is slightly broader and encompasses the scope of the corresponding limitations as it describes the model response physics and the magnetic susceptibilities are a different flux); 

determining, using the processor, an accuracy of the model parameters by comparing at least the measured response and a calculated predicted value of the response using the forward model, the model parameters and the excitation; and providing, when the accuracy exceeds a predefined value, the model parameters as an output to a user, to another electronic device, to a display or to memory.


a measurement device configured to perform measurements, wherein the measurement device comprises at least one of: an x-ray detector, a neutron detector, an electron detector, an optical detector, an infrared detector, an ultrasound detector, a proton detector, the magnetic- resonance apparatus, the impedance measurement device or the susceptibility measurement device; 
a processor, coupled to the source, the measurement device and memory, configured to execute program instructions; and the memory, coupled to the processor, configured to store the program instructions that, when executed by the processor, cause the system to perform operations comprising: 
applying, to a sample, the excitation using the source, wherein the excitation has at least a wavelength and an intensity or a flux, and wherein the excitation comprises one of: electromagnetic radiation, a radio-frequency wave, a particle beam, a sound wave, a magnetic field, or an electric field; measuring, using a measurement device, a response associated with the sample to the excitation; computing, using the measured response and information specifying the excitation as inputs to a predetermined predictive model, which has the measured 


wherein the predetermined predictive model was trained, prior to the applying and the measuring, using training data for different excitation strengths, different measurement conditions, or both, wherein the forward model simulates response physics occurring within the sample to a given excitation with a given wavelength and a given intensity or a given flux, that are selected from a range of measurement conditions that includes the excitation, the wavelength, and the intensity or the flux, and at least a different wavelength and a at least a different intensity or a different flux, and wherein the forward model is a function of the excitation, the model parameters of the multiple voxels, and differential or phenomenological equations that approximates the response physics; 








determining, using the processor, an accuracy of the model parameters by comparing at least the measured response and a calculated predicted value of the response using the forward model, the model parameters, and the excitation; and providing, when the accuracy exceeds a predefined value, the model parameters as an output to a user, to another electronic device, to a display or to the memory.






Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the Double Patenting Rejections and objections set forth in this Office action.
The following is an examiner's statement of reasons for indication of allowable subject matter: The closest art of record Gross (US 2012/0223707) teaches determining excitation profile parameters for magnetic resonance imaging by calculating the elements of a covariance matrix for voxels of an object. The excitation profile parameters may be changed to reduce noise in a region of interest in the image data. Gross does not disclose using a predictive model to determine the parameters for the forward imaging model. Wang (US 2018/0321347) teaches determining a magnetic field based on intra-voxel components to resolve the magnetic susceptibility from the gradient echo signal phase in the region of interest. Fung (US Patent No. 8,078,554) teaches training neural network models with training data to improve the predictions based on new data sets.
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of Iimitations specified in the independent claims, including the further limitations: 
(Claims 1, 13, and 20) “computing, using a predetermined predictive model, which has the measured response and information specifying the excitation as inputs, the model in combination with the remaining elements and features of the claimed invention.
As dependent claims depend from a possible allowable base claim; they are at least allowable for the same reasons as noted supra. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Sato et al., US Patent No. 10,132,899 related to magnetic resonance imaging parameters with voxel size control based on magnetic susceptibility.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEVEN W CRABB/             Examiner, Art Unit 2148